             IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
          CRIMINAL CASE NO. 1:16-cr-00052-MR-WCM-1


UNITED STATES OF AMERICA,        )
                                 )
                   Plaintiff,    )
              vs.                )                         ORDER
                                 )
DEORDRICK BOYKIN,                )
                                 )
                   Defendant.    )
________________________________ )


     THIS MATTER is before the Court on the Defendant’s Motion for

Reconsideration [Doc. 146].

     The Defendant seeks reconsideration of the Order denying his motion

for compassionate release.      [Doc. 146].          Upon careful review of the

Defendant’s motion, the Court finds no basis to reconsider its prior Order.

Accordingly, the Defendant’s motion for reconsideration is denied.

     IT IS, THEREFORE, ORDERED that the Defendant’s Motion for

Reconsideration [Doc. 146] is DENIED.
                              Signed: September 14, 2020
     IT IS SO ORDERED.




    Case 1:16-cr-00052-MR-WCM Document 147 Filed 09/14/20 Page 1 of 1
